Citation Nr: 0518564	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 
1965.  The appellant is the veteran's widow.

This appeal arises from a March 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for the 
cause of the veteran's death and found that eligibility to 
Dependents' Educational Assistance had not been established.

In June 2004, the Board remanded the claim for further 
development.


FINDINGS OF FACT

1.	The veteran died on March [redacted], 2001, at the age of 56.  The 
certificate of death listed the immediate cause of death as 
left lower lobe pneumonia, due to chronic obstructive 
pulmonary disease with respiratory failure, due to 
cardiopulmonary arrest, multifactorial.    

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  The evidence does not show that a service-connected 
disability was the cause or contributing cause of the 
veteran's death.  The disabilities that led to the veteran's 
death did not develop in service, nor were they shown to be 
related to any in-service occurrence or event. 

4. At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The appellant argues that the veteran developed conditions in 
service that contributed to his death.  It is not clear which 
conditions the appellant feels contributed to the veteran's 
death, or which conditions she feels were related to the 
veteran's military service.  However, in a July 2001 
statement in support of her claim, the appellant wrote that 
she felt the veteran's death was related to breathing 
problems in service.  In addition, in her June 2003 
substantive appeal, the appellant reported that the veteran 
was ill when he left the military, that he was diagnosed with 
diabetes not long after separation from service, and he had 
heart surgery six or seven years after separation.   

The surviving spouse of a veteran who had a service-connected 
disability, or a disability for which service connection 
should have been established, that was the principal or 
contributory cause of his death, which occurred after 
December 31, 1956, may be eligible for VA death benefits.  
See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value. See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2004).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service. 38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). Service 
connection for cardiovascular-renal disease (to include 
cardiopulmonary arrest) and diabetes mellitus, may be 
established based on a legal "presumption" by showing that 
these conditions were manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.   

According to his death certificate dated March 4, 2001, the 
immediate cause of the veteran's death was left lower lobe 
pneumonia, due to chronic obstructive pulmonary disease 
(COPD) with respiratory failure, due to cardiopulmonary 
arrest, multifactorial.  

The evidence of record includes the veteran's service 
medical records (SMRs).  These records reflect no complaints 
or findings concerning cardiovascular disease or diabetes 
(or high blood sugar).  As for any respiratory problems in 
service, the records show only that the veteran had a chest 
cold in April 1964 and some tenderness over the left upper 
quadrant in March 1964.  The veteran's chest X-rays during 
service revealed normal results and there is no evidence of 
COPD.  Therefore, there are no service medical records 
supporting the appellant's claim.

There is also no evidence that the veteran had heart surgery 
six or seven years after separation from service, as 
suggested by the appellant.  In fact, the veteran did have 
surgery to repair an esophageal hiatal hernia in August 
1974.  According to a June 1980 deposition of the veteran's 
treating physician at the time, the veteran underwent 
surgery to remove the xiphoid process in March 1975 and 
another chest surgery in May 1975.  The physician explained 
that the veteran had residual chest weakness as a result of 
the hernia surgery.  The veteran re-injured his chest while 
lifting trays at work in May 1979, causing strained chest 
muscles.  The veteran's physician did not indicate the 
veteran's chest injuries and surgery were in any way related 
to his military service or that the veteran had any heart 
problems at that time.

Post-service, the earliest evidence of possible 
cardiovascular problems in the claims file is a November 
1981 examination report by Suburban Internal Medicine Group 
indicating that the veteran had high blood pressure since 
1978 but was not on medication for the condition.  The 
report also indicates that the veteran "has been a 
borderline diabetic since 1978" but was not treated for 
diabetes or following a special diet.  Finally, the report 
notes that the veteran had shortness of breath since 1974.  
The examiner reported that the veteran wheezed and produced 
a "cupful" of phlegm daily.  In January 1981, the veteran 
underwent an examination for VA compensation purposes.  He 
complained of shortness of breath on exertion since 1975 
with morning cough and wheezing.  In addition, the veteran 
complained of chest pain.  The examiner found no evidence of 
active pulmonary disease and pulmonary function was within 
normal limits.  The examiner felt the veteran had residual 
chest pain from surgery to repair his hiatal hernia and 
smokers' bronchitis in remission.

The medical evidence in the claims file also includes an 
August 1988 hospital admission history from the University 
of Tennessee Medical Center indicating that the veteran had 
hypertension for two years.  He was diagnosed with coronary 
artery disease and underwent a coronary artery bypass in 
1986.  December 1987 hospital reports also note that the 
veteran had a history of chronic obstructive pulmonary 
disease and a history of glucose intolerance, secondary to 
early chronic relapsing pancreatitis.  Finally, a November 
1988 medical examination report indicates that the veteran 
"suffered from diabetes mellitus for some time now and 
finally a definite diagnosis was made two to three years 
ago."  The same report also indicated that the veteran "is 
known to have asthmatic bronchitis and emphysema for many 
years."  A hospital report from November 1988 notes that 
the veteran had "adult onset diabetes mellitus."

Accordingly, there is no evidence that the veteran had 
respiratory problems until 1974 (when he began to experience 
shortness of breath), approximately 9 years after separation 
from service.  He did not have cardiovascular problems until 
1978, when he began to show evidence of high blood pressure.  
Finally, he was not diagnosed with diabetes mellitus until 
1985, at the earliest.  There is no evidence that any of 
these conditions were manifested to a compensable degree 
within one year of service.  Therefore, they cannot be 
presumed to be related to service.  

Moreover, there is no competent medical evidence that a 
possible nexus, or relationship, exists between the veteran's 
cardiovascular problems, COPD, or diabetes and service.  The 
Board also considers lay evidence in evaluating claims.  But, 
in fact, during his lifetime, the veteran himself did not 
file a claim for service-connection benefits.  Instead, in 
February 1980, he applied for non-service connected 
disability pension.  During the correspondence and 
examinations that followed his application, the veteran 
reported chest pain, but he did not assert the condition was 
related to service.  The Board has also considered the 
appellant's assertions that the veteran acquired these 
diseases in service or in some other way "became ill" 
during active duty.  However, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the cause of the veteran's death.  In such 
cases, laypersons untrained in the field of medicine are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
competent and persuasive evidence.
  
Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death on either a direct 
basis, or on the basis of presumed service connection. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  The 
Board has also considered the benefit-of-the-doubt rule in 
reaching this decision.  However, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II. Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
March 2001, he was not service-connected for any disability.  
Since service connection for the cause of the veteran's death 
is not warranted, and as the veteran, when he died, did not 
have a service-connected total disability that was permanent 
in nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.

III. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  


The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in July 2004 that informed her of the type of 
information and evidence necessary to establish her claim for 
entitlement to service connection for the cause of the 
veteran's death.  Furthermore, by virtue of the rating 
decision on appeal and the statements of the case (SOCs), she 
was provided with specific information as to why her claim 
was not granted, and of the evidence that was lacking for 
service connection. 

As for elements (2) and (3), the Board notes that the VCAA 
letter, along with the SOCs, notified the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letters informed her that VA would make reasonable 
efforts to obtain evidence necessary to support her claim, 
including such things as medical records, employment records, 
or records from other federal; while the appellant was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a May 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, when the RO requested 
authorizations to obtain additional private treatment 
records, the appellant responded that these records were 
unattainable.  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


